PER CURIAM.
By petition for writ of certiorari, Richard E. Vaughan seeks review of an order of the circuit court denying his petition for writ of mandamus. In his petition below, Vaughan challenged a prison disciplinary proceeding resulting from the discovery of certain articles of clothing characterized by the charging officer as “escape paraphernalia” because they had been fashioned to resemble street clothes. Vaughan admitted making the items, but asserted that they were merely pajamas and requested that they be produced for the disciplinary team’s inspection. That request was denied without meaningful justification, and based on the charging officer’s description of the items, Vaughan was found guilty of possessing escape paraphernalia.
Under the facts of this case, where the appearance of the items of clothing was a critical issue, we conclude that the circuit court failed to apply the correct law when it rejected Vaughan’s claim that the disciplinary team improperly denied his request for production of these objects without providing a valid reason for doing so. See Osterback v. Singletary, 679 So.2d 43 (Fla. 1st DCA 1996). Accordingly, we quash the decision of the circuit court and remand with directions to grant the petition for writ of mandamus and determine the appropriate relief to which Vaughan is entitled.
KAHN, BENTON and VAN NORTWICK, JJ., concur.